Appeal from a judgment of the Supreme Court, Onondaga County (John J. Brunetti, A.J.), rendered October 22, 2001. The judgment convicted defendant, upon his plea of guilty, of burglary in the third degree.
*798It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his guilty plea of burglary in the third degree (Penal Law § 140.20). After “affording defendant a reasonable opportunity to advance his claims” regarding alleged off-the-record promises that were unfulfilled, Supreme Court properly denied defendant’s motion to withdraw the guilty plea (People v Frederick, 45 NY2d 520, 525 [1978]; see People v Rodriguez, 17 AD3d 267, 268 [2005], lv denied 5 NY3d 768 [2005]). The terms of the alleged off-the-record promises are inconsistent with the terms and conditions of the plea agreement placed on the record, and defendant stated unequivocally during the plea proceeding that no other promises had been made to induce his guilty plea (see Matter of Benjamin S., 55 NY2d 116, 120-121 [1982], rearg denied 56 NY2d 570 [1982], mot to amend remittitur granted 56 NY2d 648 [1982]). Present—Hurlbutt, J.P., Scudder, Kehoe, Gorski and Green, JJ.